

	

		III

		109th CONGRESS

		2d Session

		S. RES. 398

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. Feingold submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Relating to the censure of George W.

		  Bush.

	

	

		Whereas Congress passed the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), and in so doing provided the

			 executive branch with clear authority to wiretap suspected terrorists inside

			 the United States;

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 has been amended multiple times since 1978, to expand the surveillance

			 authority of the executive branch and address new technological

			 developments;

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 states that it and the criminal wiretap law are the exclusive means by

			 which electronic surveillance may be conducted by the United States

			 Government and makes it a crime to wiretap individuals without complying with

			 this statutory authority;

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 permits the Government to initiate wiretapping immediately in emergencies as

			 long as the Government obtains approval from the court established under

			 section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.

			 1803) within 72 hours of initiating the wiretap;

		Whereas the Foreign Intelligence Surveillance Act of 1978

			 authorizes wiretaps without the court orders otherwise required by the Foreign

			 Intelligence Surveillance Act of 1978 for the first 15 days following a

			 declaration of war by Congress;

		Whereas the Authorization for Use of Military Force that

			 became law on September 18, 2001 (Public Law 107–40; 50 U.S.C. 1541 note), did

			 not grant the President the power to authorize wiretaps of Americans within the

			 United States without obtaining the court orders required by the Foreign

			 Intelligence Surveillance Act of 1978;

		Whereas the President’s inherent constitutional authority

			 does not give him the power to violate the explicit statutory prohibition on

			 warrantless wiretaps in the Foreign Intelligence Surveillance Act of

			 1978;

		Whereas George W. Bush, President of the United States,

			 has authorized and continues to authorize wiretaps by the National Security

			 Agency of Americans within the United States without obtaining the court orders

			 required by the Foreign Intelligence Surveillance Act of 1978;

		Whereas President George W. Bush has failed to inform the

			 full congressional intelligence committees about this program, as required by

			 the National Security Act of 1947 (50 U.S.C. 401 et seq.);

		Whereas President George W. Bush repeatedly misled the

			 public prior to the public disclosure of the National Security Agency

			 surveillance program by indicating his Administration was relying on court

			 orders to wiretap suspected terrorists inside the United States, by

			 stating—

			(1)on April 20, 2004, that When

			 we’re talking about chasing down terrorists, we’re talking about getting a

			 court order before we do so.;

			(2)on July 14, 2004, that the

			 government can’t move on wiretaps or roving wiretaps without getting a court

			 order; and

			(3)on June 9, 2005, that Law

			 enforcement officers need a federal judge’s permission to wiretap a foreign

			 terrorist’s phone, a federal judge’s permission to track his calls, or a

			 federal judge’s permission to search his property. Officers must meet strict

			 standards to use any of these tools.;

			Whereas President George W. Bush has, since the public

			 disclosure of the National Security Agency surveillance program, falsely

			 implied that the program was necessary because the executive branch did not

			 have authority to wiretap suspected terrorists inside the United States, by

			 making statements about the supposed need for the program, including—

			(1)on January 25, 2006, stating at the

			 National Security Agency that When terrorist operatives are here in

			 America communicating with someone overseas, we must understand what’s going on

			 if we're going to do our job to protect the people. The safety and security of

			 the American people depend on our ability to find out who the terrorists are

			 talking to, and what they’re planning. In the weeks following September the

			 11th, I authorized a terrorist surveillance program to detect and intercept al

			 Qaeda communications involving someone here in the United States.;

			 and

			(2)on January 31, 2006, asserting

			 during the State of the Union that The terrorist surveillance program

			 has helped prevent terrorist attacks. It remains essential to the security of

			 America. If there are people inside our country who are talking with al Qaeda,

			 we want to know about it, because we will not sit back and wait to be hit

			 again.; and

			Whereas President George W. Bush inaccurately stated in

			 his January 31, 2006, State of the Union address that Previous

			 Presidents have used the same constitutional authority I have, and federal

			 courts have approved the use of that authority., even though the

			 President has failed to identify a single instance since the Foreign

			 Intelligence Surveillance Act of 1978 became law in which another President has

			 authorized wiretaps inside the United States without complying with the Foreign

			 Intelligence Surveillance Act of 1978, and no Federal court has evaluated

			 whether the President has the inherent authority to authorize wiretaps inside

			 the United States without complying with the Foreign Intelligence Surveillance

			 Act of 1978: Now, therefore, be it

		

	

		That the United States Senate does

			 hereby censure George W. Bush, President of the United States, and does condemn

			 his unlawful authorization of wiretaps of Americans within the United States

			 without obtaining the court orders required by the Foreign Intelligence

			 Surveillance Act of 1978, his failure to inform the full congressional

			 intelligence committees as required by law, and his efforts to mislead the

			 American people about the authorities relied upon by his Administration to

			 conduct wiretaps and about the legality of the program.

		

